     Case 3:20-cv-00990-JLS-NLS Document 23 Filed 03/10/21 PageID.108 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   VOICE OF SAN DIEGO,                                 Case No.: 20cv990-JLS (NLS)
12                                      Plaintiff,       ORDER SETTING BRIEFING
     v.                                                  SCHEDULE
13
14   FEDERAL COMMUNICATIONS
     COMMISSION; FEDERAL AVIATION
15
     ADMINISTRATION; and U.S.
16   DEPARTMENT OF
     TRANSPORTATION,
17
                                     Defendants.
18
19
           On March 10, 2021, the Court held a status conference regarding the state of
20
     production of documents for the FOIA request. ECF No. 22. As discussed in the
21
     conference, Plaintiff has completed review of the records produced and will not seek any
22
     further challenges. The only remaining issue is attorney’s fees, and the parties are
23
     working together to resolve that issue.
24
           The Court SETS the following scheduling for filing of a fees motion:
25
           1.     Plaintiff shall file its motion for attorney’s fees by May 10, 2021.
26
           2.     Defendants shall respond by May 24, 2021.
27
           //
28

                                                     1
                                                                                  20cv990-JLS (NLS)
     Case 3:20-cv-00990-JLS-NLS Document 23 Filed 03/10/21 PageID.109 Page 2 of 2



 1         3.   Plaintiff shall file a reply by June 1, 2021.
 2         IT IS SO ORDERED.
 3   Dated: March 10, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                         20cv990-JLS (NLS)
